Affirmed by unpublished PER ' CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rhonda Meisner appeals the district court’s order accepting the recommendation of the magistrate judge, granting summary judgment to Appellees, and affirming the magistrate judge’s denial of her motion to amend in her action alleging employment discrimination and related state-law claims. Meisner also appeals the district court’s orders denying her Fed. R.Civ.P. 59(e) motion and taxing costs to her. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Meisner v. Zymogenetics, Inc., No. 3:12-cv-00684-CMC, 2014 WL 6686791 (D.S.C. Sept. 22, 2014; Nov. 25, 2014; Dec. 2, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.